Per Curiam.  Promissory Note: Consideration. If the answer of appellee, Wilkins, be true, the note sued on was without consideration. The demurrer was properly overruled. This case is unlike Cagle v. Lane, 49 Ark., 465, cited by appellant. In the latter case Lane held a note, indorsed by Cummings, for $750. In order to take up this note, Cummings procured Cagle to execute his note for $1000 direct to Lane, and received from Lane the difference in the principals of the two notes. This court held that Lane stood in the attitude of a bona fide purchaser of the $1000 note for value, “before maturity, and under the belief that the maker had executed it upon a valuable consideration,” and for that reason was entitled to recover judgment on the note of Cagle. In this case the pretended indebtedness of Carroll for moneys collected by him on a judgment recovered by Talbot, and converted to his own use, was the pretended and only consideration of the note sued on. In the settlement of this indebtedness, which never existed, Talbot accepted the note. Such settlement was the only pretended purpose and object of the note. Talbot never-accepted it, or became the owner of it in any other way. He, therefore, does not stand in the attitude of a purchaser of the note. According to the abstract of appellant, which is not contradicted, the judgment of the Circuit Court should be affirmed. Cockrill, C. J., did not sit in this case.